                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JOHN MORALES,

             Plaintiff,

v.                                               Case No. 2:21-cv-344-JLB-NPM

HAPPY MOTORING, INC.,

             Defendant.


                                       ORDER

      Plaintiff John Morales has filed a notice of voluntary dismissal with

prejudice. (Doc. 12.) The notice is self-executing. Fed. R. Civ. P. 41 (a)(1)(A)(i);

Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). The Clerk of

Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on May 24, 2021.
